Title: From Thomas Jefferson to Horatio Gates, 30 May 1797
From: Jefferson, Thomas
To: Gates, Horatio


                    
                        Dear General
                        Philadelphia May 30. 1797.
                    
                    I thank you for the pamphlet of Erskine inclosed in your favor of the 9th. inst. and still more for the evidence which your letter afforded me of the health of your mind and I hope of body also. Erskine has been reprinted here and has done good. It has refreshed the memory of those who had been willing to forget how the war between France and England has been produced; and who ape-ing St. James’s called it a defensive war on the part of England. I wish any events could induce us to cease to copy such a model and to assume the dignity of being original. They had their paper system, stockjobbing, speculations, public debt, monied interest &c. and all this was contrived for us. They raised their cry against jacobinism and revolutionists, we against democratic societies and antifederals. Their alarmists sounded insurrection, ours marched an army to look for one, but they could not find it. I wish the parallel may stop here: and that we may avoid instead of imitating a general bankruptcy and disastrous war. Congress, or rather the representatives have been a fortnight debating between a more or less irritating answer to the President’s speech. The latter was lost yesterday by 48 against 51. or 52. It is believed however that when they come to propose measures leading directly to war, they will lose some of their numbers. Those who have no wish but for the peace of their country, and it’s independance of all foreign influence, have a hard struggle indeed, overwhelmed by a cry as loud and imposing as if it were true, of being under French influence, and this raised by a faction composed of English subjects residing among us, or such as are English in all their relations and sentiments. However, patience will bring all to rights. And we shall both live to see the mask taken from their faces, and our citizens sensible on which side true liberty and independance are sought. Should any circumstance draw me further from home I shall with great cordiality pay my respects to you at Rose hill: and am not without a hope of meeting you here sometime. Here, there & every where I am with great & sincere esteem & respect, Dear General, Your affectionate friend & servt
                    
                        Th: Jefferson
                    
                